PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


WALTER A. VAUGHT,                                )
                                                 )     CASE NO. 1:18CV2153
               Plaintiff,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
COMMISSIONER OF SOCIAL                           )
SECURITY,                                        )     MEMORANDUM OF OPINION AND
                                                 )     ORDER
               Defendant.                        )



       An Administrative Law Judge (“ALJ”) denied Plaintiff Walter A. Vaught’s application

for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) after a

hearing in the above-captioned case. That decision became the final determination of the

Commissioner of Social Security when the Appeals Council denied the request to review the

ALJ’s decision. Plaintiff sought judicial review of the Commissioner’s decision, and the Court

referred the matter to Magistrate Judge Thomas M. Parker for preparation of a report and

recommendation pursuant to 28 U.S.C. § 636 and Local Rule 72.2(b)(1). On August 28, 2019,

the magistrate judge submitted a Report (ECF No. 20) recommending that the Court vacate the

Commissioner’s decision and remand the case to the Commissioner. The Report and

Recommendation was served on the parties that same day.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. To date, neither party has filed objections. Any further review

by this Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas
(4:11CV2553)

v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health

and Human Services, 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-

50 (6th Cir. 1981).

       Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

The Court vacates the decision of the Commissioner of Social Security and remands this case to

the Commissioner for further proceedings consistent with the Report and Recommendation. A

separate Order of Remand shall issue.



       IT IS SO ORDERED.


 September 25, 2019                           /s/ Benita Y. Pearson
Date                                        Benita Y. Pearson
                                            United States District Judge




                                               2
